In my opinion the reasonableness of the order of the commission now before us is as satisfactorily established as is ordinarily to be expected, and as satisfactorily as in most, if not all, earlier rate cases in which we have enforced the commission's order. So, I would enforce the present order, leaving it to the carriers to institute proceedings for a reasonable division as between them, or to increase the rates if they have evidence to show these rates unreasonable. To this extent I dissent.
However, if I were to accept the view of the majority as to the reasonableness of the commission's order, I should concur in their disposition of this case.